                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII


JAMES TROIANO,                    )     Crim. No. 05-00261 HG-01;
                                  )     Civ. No. 19-00572 HG-KJM
                                  )
                  Petitioner,     )
                                  )
           vs.                    )
                                  )
                                  )
UNITED STATES OF AMERICA,         )
                                  )
                                  )
                  Respondent.     )
                                  )

 ORDER DENYING PETITIONER JAMES TROIANO’S MOTION TO VACATE, SET
    ASIDE, OR CORRECT SENTENCE PURSUANT TO 28 U.S.C. § 2255
                          (ECF NO. 358)

                                  and

                 DENYING A CERTIFICATE OF APPEALABILITY


     On October 5, 2005, the Government filed a four-count

Superseding Indictment as to Petitioner and another defendant for

robbing a convenience store at gun point.

     The Superseding Indictment charged the Petitioner, as

follows:

     Count 1:     Conspiracy To Commit A Hobbs Act Robbery in
                  violation of 18 U.S.C. §§ 1951 and 2;

     Count 2:     Hobbs Act Robbery in violation of 18 U.S.C. §§
                  1951 and 2;

     Count 3:     Use Of Firearm During A Hobbs Act Robbery in
                  violation of 18 U.S.C. § 924(c); and,


                                   1
     Count 4:   Felon In Possession Of A Firearm in violation of
                18 U.S.C. §§ 922(g)(1); 924(e).

     (Superseding Indictment, ECF No. 59).

     On April 19, 2006, after seven days of trial, the jury found

Petitioner guilty on all four counts in the Superseding

Indictment. (ECF Nos. 181, 183).

     Petitioner unsuccessfully appealed his convictions to the

Ninth Circuit Court of Appeals and was denied a writ of

certiorari from the United States Supreme Court.

     In 2009, Petitioner filed a First Motion to Vacate, Set

Aside, Or Correct Sentence Pursuant to 28 U.S.C. § 2255, which

was denied.

     Seven years later, in 2016, Petitioner filed a Second

Section 2255 Motion.   Petitioner partially succeeded on his

Second Section 2255 Motion.

     On August 25, 2017, the District Court issued an ORDER

GRANTING, IN PART, AND DENYING, IN PART, PETITIONER’S MOTION

UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE

BY A PERSON IN FEDERAL CUSTODY.    (ECF No. 340).   The District

Court held that Petitioner’s sentence as to Count 4 for Felon in

Possession of a Firearm was no longer subject to enhancement

pursuant to the Armed Career Criminal Act based on the United

States Supreme Court’s decision in Johnson v. United States, 135

S.Ct. 2551 (2015).   The District Court denied Petitioner’s

Section 2255 Motion on all other aspects.


                                   2
     On December 7, 2017, the District Court issued an ORDER

CORRECTING THE SENTENCE OF DEFENDANT JAMES TROIANO AS TO COUNT 4

IN THE SUPERSEDING INDICTMENT.    (ECF No. 344).   The District

Court declined to hold a full resentencing hearing and issued an

Amended Judgment, correcting Petitioner’s sentence as to Count 4

only.

     The December 7, 2017 Judgment provided that Petitioner was

sentenced to 17 years imprisonment as to each Count 1 and 2, and

10 years imprisonment as to Count 4 to be served concurrently

with each other.   Petitioner’s concurrent sentences are followed

by a 7 year term of imprisonment as to Count 3 to be served

consecutively to the terms imposed for Counts 1, 2, and 4, for a

total of 24 years imprisonment.

     Petitioner appealed the District Court’s December 7, 2017

Judgment.   The Ninth Circuit Court of Appeals affirmed the

District Court’s decision.

     On October 22, 2019, Petitioner filed a Third Section 2255

Motion.

     Petitioner seeks relief from the December 7, 2017 Judgment

on two bases.

     First, Petitioner argues that his conviction and sentence as

to Count 3 for Use Of A Firearm In Relation To A Hobbs Act

Robbery is unconstitutional pursuant to United States v. Davis,

139 S.Ct 2319 (2019).

     Second, Petitioner argues that his conviction and sentence

                                  3
as to Count 4 for Felon In Possession Of A Firearm is

unconstitutional pursuant to Rehaif v. United States, 139 S.Ct

2191 (2019).

       There is no merit to either of Petitioner’s arguments.

       Petitioner James Troiano’s October 22, 2019 Motion to

Vacate, Set Aside, or Correct Sentence Pursuant To 28 U.S.C. §

2255 (ECF No. 358) is DENIED.

       A Certificate of Appealability is DENIED.


                          PROCEDURAL HISTORY


       On October 5, 2005, the Government filed a four-count

Superseding Indictment as to Petitioner Troiano and another

defendant for robbing a convenience store at gun point.    (ECF No.

59).    The Superseding Indictment charged Petitioner, as follows:

       Count 1:   knowingly and willfully conspiring with
                  others to obstruct and affect commerce and
                  the movement of articles and commodities in
                  such commerce, by robbery, in violation of 18
                  U.S.C. §§ 1951 and 2 (Conspiracy To Commit
                  Hobbs Act Robbery);

       Count 2:   knowingly and willfully obstructing and
                  affecting commerce and the movement of
                  articles and commodities in such commerce, by
                  robbery, in violation of 18 U.S.C. §§ 1951
                  and 2 (Hobbs Act Robbery);

       Count 3:   knowingly carrying and brandishing a firearm
                  during and in relation to a crime of
                  violence, to wit: conspiracy and Hobbs Act
                  robbery as charged in Counts 1 and 2 of this
                  Superseding Indictment in violation of 18
                  U.S.C. § 924(c) (Use Of Firearm During Hobbs
                  Act Robbery); and,

                                4
     Count 4:   having been convicted of a crime punishable
                for a term exceeding one year, did knowingly
                possess in and affecting commerce a firearm
                in violation of 18 U.S.C. §§ 922(g)(1);
                924(e) (Felon In Possession Of A Firearm).

     (ECF No. 59).

     On April 19, 2006, after seven days of trial, the jury

found Petitioner guilty on all four counts in the

Superseding Indictment. (ECF Nos. 181, 183).

     On August 24, 2006, the Court sentenced Petitioner to a

term of imprisonment of 17 years as to each of Counts 1, 2,

and 4 to be served concurrently with each other, followed by

a 7 year term as to Count 3, to be served consecutively to

the terms imposed for Counts 1, 2, and 4, for a total of 24

years imprisonment.   (Judgment, ECF No. 218).

     On December 12, 2007, the Ninth Circuit Court of

Appeals affirmed Petitioner’s conviction and sentence.       (ECF

No. 273).

     On April 14, 2008, the United States Supreme Court

denied Petitioner’s request for certiorari.     Troiano v.

United States, 552 U.S. 1330 (2008).

     On April 14, 2009, Petitioner filed a MOTION UNDER 28

U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT A SENTENCE BY

A PERSON IN FEDERAL CUSTODY.   (ECF No. 283).

     On August 19, 2009, the Court issued an ORDER DENYING

JAMES TROIANO’S MOTION TO VACATE, SET ASIDE, OR CORRECT



                               5
SENTENCE PURSUANT TO 28 U.S.C. § 2255.   (ECF No. 298).

     Six years later, on June 26, 2015, the United States

Supreme Court issued its opinion in Johnson v. United

States, 135 S.Ct. 2551 (2015).

     On September 16, 2016, the Ninth Circuit Court of

Appeals granted Petitioner’s application to file a second or

successive Section 2255 Motion, stating that the application

makes a prima facie showing under Johnson.   The appellate

court ordered that Petitioner’s Second Section 2255 Motion

be deemed filed in the District Court on May 26, 2016.    (ECF

No. 323).

     On September 22, 2016, the District Court stayed

Defendant’s Section 2255 Motion, pending the decision of the

Supreme Court of the United States in Beckles v. United

States.   (ECF No. 327).

     On March 6, 2017, the Supreme Court of the United

States issued its decision in Beckles v. United States, 137

S.Ct. 886 (2017).

     On July 5, 2017, the District Court held a hearing on

Petitioner’s Section 2255 Motion to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody (ECF No.

324).   (ECF No. 339).

     On August 25, 2017, the District Court issued its ORDER

GRANTING, IN PART, AND DENYING, IN PART, PETITIONER’S MOTION

UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT

                             6
SENTENCE BY A PERSON IN FEDERAL CUSTODY.       (ECF No. 340).

     The District Court found that Petitioner’s sentence as

to Count 4 for Felon in Possession of a Firearm was no

longer subject to enhancement pursuant to the Armed Career

Criminal Act following the United States Supreme Court’s

decision in Johnson v. United States, 135 S.Ct. 2551 (2015).

The District Court denied Petitioner’s Section 2255 Motion

on all other aspects.

     The District Court ordered the Parties to file

memoranda addressing their positions as to the procedure for

the post-2255 proceedings.   (Id.)

     On December 7, 2017, the District Court issued an ORDER

CORRECTING THE SENTENCE OF DEFENDANT JAMES TROIANO AS TO

COUNT 4 IN THE SUPERSEDING INDICTMENT.       (ECF No. 344).

     Also on December 7, 2017, the Court issued an AMENDED

JUDGMENT.   (ECF No. 345).

     On December 14, 2017, Petitioner filed a REQUEST FOR

CERTIFICATE OF APPEALABILITY.       (ECF No. 346).

     On February 5, 2018, the Court issued an ORDER

GRANTING, IN PART, AND DENYING, IN PART, PETITIONER’S

REQUEST FOR A CERTIFICATE OF APPEALABILITY.       (ECF No. 351).

     Also on February 5, 2018, Petitioner filed an appeal to

the Ninth Circuit Court of Appeals.

     On March 22, 2019, the Ninth Circuit Court of Appeals

issued a published opinion, affirming the District Court’s

                                7
order correcting the Defendant’s sentence and denying

Petitioner’s Motion to Expand the Certificate of

Appealability.    (ECF No. 353).

     On June 17, 2019, the United States Supreme Court

denied Petitioner’s request for a writ of certiorari.      (ECF

No. 357).

     On October 22, 2019, Petitioner filed, pro se, his

Third Section 2255 Motion.    (ECF No. 358).

     On October 25, 2019, the Court issued a briefing

schedule and appointed the Federal Public Defender to assist

Petitioner in seeking Section 2255 relief.     (ECF No. 359).

     On November 21, 2019, the Government filed an

Opposition to Petitioner’s Motion.     (ECF No. 360).

     On January 6, 2020, the Federal Public Defender, on

behalf of Petitioner, filed Petitioner’s Reply.     (ECF No.

362).

     The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).


                       STANDARD OF REVIEW


     The Antiterrorism and Effective Death Penalty Act

(”AEDPA”), 28 U.S.C. § 2255, provides federal prisoners with

a right of action to challenge a sentence if:

     (1)    the sentence was imposed in violation of the
            Constitution or laws of the United States;


                                   8
      (2)   the court was without jurisdiction to impose such
            a sentence;

      (3)   the sentence was in excess of the maximum
            authorized by law; or,

      (4)   the sentence is otherwise subject to collateral
            attack.

      28 U.S.C. § 2255(a).

      A prisoner may file a motion to vacate, set aside, or

correct a sentence.    28 U.S.C. § 2255.   The scope of

collateral attack of a sentence is limited, and does not

encompass all claimed errors in conviction and sentencing.

      A district court must hold an evidentiary hearing to

assess the worthiness of a Section 2255 Motion unless the

motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief.     28 U.S.C.

§ 2255(b).


                             ANALYSIS


      As an initial matter, the Court construes Petitioner

Troiano’s Section 2255 Motion liberally, as he filed it pro

se.   Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).

The Court subsequently appointed the Federal Public Defender

to assist Petitioner, and the Reply was filed with the

assistance of counsel.

      The Court declines to hold a hearing.    Petitioner’s


                                9
Section 2255 Motion does not present any new factual

allegations.   The Motion is limited to legal arguments based

on new precedent from the United States Supreme Court.      A

district court need not hold a hearing when the files and

records of the case conclusively show that the prisoner is

not entitled to relief.    United States v. Leonti, 326 F.3d

1111, 1116 (9th Cir. 2003).    The district court has the

discretion to forego a hearing and instead rely on the

record where there are no genuine factual disputes.    United

States v. Hafoka, 312 Fed. Appx. 77, 77-78 (9th Cir. 2009)

(citing Shah v. United States, 878 F.2d 1156, 1159 (9th Cir.

1989) explaining that the district court may rely on the

record as well as the judge’s own notes and recollection of

the trial).


I.   Timeliness


     On October 22, 2019, Petitioner filed his Third Motion

To Vacate, Set Aside, Or Correct His Sentence pursuant to 28

U.S.C. § 2255.

     Generally, a petitioner must obtain leave from the

applicable United State Circuit Court of Appeals in order to

file a “second or successive” habeas petition with the

District Court.    Wentzell v. Neven, 674 F.3d 1124, 1126-27

(9th Cir. 2012).    The Ninth Circuit Court of Appeals has


                               10
explained that a Section 2255 Motion is not “second or

successive” if there has been a “new judgment intervening

between the two habeas petitions.”   Id. (quoting Magwood v.

Patterson, 130 S.Ct. 2788, 2802 (2010)).

      Here, Petitioner’s October 22, 2019 Section 2255 habeas

petition is not “second or successive.”    There was an

intervening Amendment Judgment issued on December 7, 2017

between the Petitioner’s habeas petitions.

      Petitioner’s October 22, 2019 habeas petition is

timely.   The October 22, 2019 Motion was filed within a year

of the United States Supreme Court’s June 17, 2019 denial of

Petitioner’s request for a writ of certiorari.    28 U.S.C.

§ 2255(f); Dodd v. United States, 545 U.S. 353, 358 (2005);

United States v. Aguirre-Ganceda, 592 F.3d 1043, 1045 (9th

Cir. 2010) (explaining that a judgment becomes final when

the Supreme Court “affirms a conviction on the merits on

direct review or denies a petition for a writ of certiorari,

or when the time for filing a certiorari petition expires”).


II.   Petitioner’s Challenges To The December 7, 2017
      Judgment

      Petitioner was convicted of the following four Counts:

      Count 1:   Conspiracy To Commit A Hobbs Act Robbery in
                 violation of 18 U.S.C. §§ 1951 and 2;

      Count 2:   Hobbs Act Robbery in violation of 18 U.S.C.
                 §§ 1951 and 2;


                               11
     Count 3:   Use Of Firearm During A Hobbs Act Robbery in
                violation of 18 U.S.C. § 924(c); and,

     Count 4:   Felon In Possession Of A Firearm in violation
                of 18 U.S.C. §§ 922(g)(1); 924(e).

     (Amended Judgment, ECF No. 345).

     Petitioner’s Section 2255 Motion challenges the

December 7, 2017 Judgment on two bases.

     First, Petitioner argues that his conviction and

sentence as to Count 3 for Use Of A Firearm In Relation To A

Hobbs Act Robbery is unconstitutional pursuant to United

States v. Davis, 139 S.Ct 2319 (2019).

     Second, Petitioner argues that his conviction and

sentence as to Count 4 for Felon In Possession Of A Firearm

is unconstitutional pursuant to Rehaif v. United States, 139

S.Ct 2191 (2019).


     A.   Petitioner’s Challenge To Count 3 For Use Of A
          Firearm During A Hobbs Act Robbery


     Petitioner’s first challenge to the December 7, 2017

Judgment alleges that Petitioner’s conviction as to Count 3

for Use Of A Firearm During A Hobbs Act Robbery, pursuant to

18 U.S.C. § 924(c), is unconstitutional.

     18 U.S.C. § 924(c) prohibits the possession, carrying,

or use of a firearm in relation to a crime of violence.1


     1
       18 U.S.C. § 924(c) provides that it is unlawful for a
person to use a firearm in relation to a crime of violence, as

                              12
Petitioner claims that his Section 924(c) conviction

improperly relied upon unconstitutional language defining

“crime of violence.”   Petitioner’s challenge is based on the

United States Supreme Court’s decision in United States v.

Davis, 139 S.Ct. 2319 (2019).

      Petitioner’s claim is misplaced.   There are two

separate definitions of “crime of violence” in Section

924(c).

      The definition for crime of violence in the “Force or

Elements Clause” set forth in 18 U.S.C. § 924(c)(3)(A)




follows, in relevant part:

(1)   (A)   Except to the extent that a greater minimum sentence is
            otherwise provided by this subsection or by any other
            provision of law, any person who, during and in
            relation to any crime of violence or drug trafficking
            crime (including a crime of violence or drug
            trafficking crime that provides for an enhanced
            punishment if committed by the use of a deadly or
            dangerous weapon or device) for which the person may be
            prosecuted in a court of the United States, uses or
            carries a firearm, or who, in furtherance of any such
            crime, possesses a firearm, shall, in addition to the
            punishment for such crime of violence or drug
            trafficking crime—
            (i)   be sentenced to a term of imprisonment of not
                  less than 5 years;
            (ii) if the firearm is brandished, be sentenced to a
                  term of imprisonment of not less than 7 years;
                  and
            (iii) if the firearm is discharged, be sentenced to a
                  term of imprisonment of not less than 10
                  years....

                                13
governs Petitioner’s conviction.2

     The definition for crime of violence in the “Residual

Clause” set forth in 18 U.S.C. § 924(c)(3)(B) is

inapplicable, and Petitioner’s arguments regarding the

Residual Clause do not warrant relief.3


           1.   The Force Or Elements Clause In Section
                924(c)(3)(A)’s Definition Of Crime Of
                Violence Applies


     There are two clauses that define a “crime of violence”

for purposes of 18 U.S.C. § 924(c).   The first definition

for “crime of violence” in Section 924(c) is stated in the

“Force or Elements Clause.”   The Force or Elements Clause



     2
        The first definition of “crime of violence” in 18 U.S.C.
§ 924(c)(3)(A), known as the Force or Elements Clause provides,
as follows:

     (3)   For purposes of this subsection the term “crime of
           violence” means an offense that is a felony and —
           (A) has an element the use, attempted use, or
                threatened use of physical force against the
                person or property of another.

     3
       The second definition of “crime of violence” in 18 U.S.C.
§ 924(c)(3)(B), known as the Residual Clause, provides as
follows:

     (3)   For purposes of this subsection the term “crime of
           violence” means an offense that is a felony and —
           (B) that by its nature, involves a substantial risk
                that physical force against the person or property
                of another may be used in the course of committing
                the offense.


                              14
provides that an offense constitutes a crime of violence

when it “has an element the use, attempted use, or

threatened use of physical force against the person or

property of another.”   18 U.S.C. § 924(c)(3)(A).

     The Superseding Indictment charged Petitioner with

violating Section 924(c) in relation to both the Conspiracy

To Commit A Hobbs Act Robbery charge in Count 1 and the

substantive Hobbs Act Robbery charge in Count 2.

(Superseding Indictment at p. 3, ECF No. 59).

     The jury in this case found Petitioner guilty in Count

2 for committing a substantive Hobbs Act robbery.    As to

Count 3, the jury found Petitioner guilty of Use Of A

Firearm In Relation To A Crime Of Violence.   Petitioner’s

conviction in Count 2 constituted the crime of violence for

which Petitioner Troiano used the firearm.

     Petitioner argues that his Hobbs Act robbery conviction

does not constitute a crime of violence.   Petitioner’s

argument is foreclosed by Ninth Circuit precedent.    A Hobbs

Act robbery is categorically a crime of violence pursuant to

the Force or Elements Clause in Section 924(c)(3)(A) because

it has as an element the use, attempted use, or threatened

use of physical force against the person or property of

another.   The Ninth Circuit Court of Appeals and numerous

other Circuit Courts have ruled that a Hobbs Act robbery


                              15
categorically constitutes a crime of violence pursuant to

the Force or Elements Clause.    United States v. Howard, 650

Fed. Appx. 466, 468 (9th Cir. 2016), as amended (June 24,

2016); In re Saint Fleur, 824 F.3d 1337, 1340 (11th Cir.

2016); United States v. House, No. 14-3011, 2016 WL 3144735

(8th Cir. June 6, 2016); United States v. Hill, 832 F.3d

135, 142–44 (2d Cir. 2016).

     Petitioner already raised this exact argument before

this Court in his Second Section 2255 Motion.    This Court

rejected the argument, explaining that a substantive Hobbs

Act robbery constitutes a “crime of violence” pursuant to

the Force or Elements Clause.    (ORDER GRANTING, IN PART, AND

DENYING, IN PART, PETITIONER TROIANO’S MOTION UNDER 28

U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY A

PERSON IN FEDERAL CUSTODY at pp. 10-11, ECF No. 340).

Petitioner’s argument as to the Hobbs Act robbery pursuant

to the Force or Elements Clause is without merit.


          2.   The Residual Clause In Section 924(c)(3)(B)’s
               Definition Of Crime Of Violence Does Not
               Apply


     Petitioner’s remaining arguments challenging his

conviction as to Count 3 involve the “Residual Clause” found

in Section 924(c)(3)(B).   The Residual Clause is irrelevant

to Petitioner’s conviction as to Count 3.


                                16
     The second definition of “crime of violence” in Section

924(c) is provided in what is referred to as the “Residual

Clause” in 18 U.S.C. § 924(c)(3)(B).     The Residual Clause

provides that an offense constitutes a crime of violence

when “by its nature,” the offense “involves a substantial

risk that physical force against the person or property of

another may be used in the course of committing the

offense.”    18 U.S.C. § 924(c)(3)(B).

     The United States Supreme Court reviewed the definition

of crime of violence provided in the Residual Clause in

United States v. Davis, 139 S.Ct 2319 (2019).

     In Davis, the United States Supreme Court held that the

Residual Clause of Section 924(c)(3)(B) is unconstitutional.

The Supreme Court ruled that the language in the statute

stating, “by its nature...involves a substantial risk...”

was void for vagueness.    Davis, 139 S.Ct. at 2325-27.    The

Davis court followed other recent United States Supreme

Court decisions in the year prior that found similarly

worded statutes to be unconstitutional.     See Johnson, 135

S.Ct. at 2557 and Sessions v. Dimaya, 138 S.Ct. 1204, 1211-

12 (2018).

     Petitioner relies on the decision in Davis to challenge

his conviction in Count 3.    Petitioner claims that his

conviction in Count 3 is unconstitutional because the


                               17
Superseding Indictment alleged that the “crime of violence,”

for which he used a firearm, was in relation to both the

Conspiracy To Commit A Hobbs Act Robbery and the substantive

Hobbs Act Robbery charge.

     Petitioner’s argument is unpersuasive.    A nearly

identical argument was clearly examined and rejected by

another District Court Judge in this District in Higa v.

United States, 413 F.Supp.3d 1012, 1015-16 (D. Haw. 2019).

In Higa, the petitioner pled guilty to Conspiracy To Commit

A Hobbs Act Robbery and to Use Of A Firearm In Relation To A

Crime Of Violence.    Higa was also charged in the indictment

with committing a substantive Hobbs Act robbery.    Higa,

however, did not plead guilty to the substantive charge and

instead pled only to the conspiracy charge and the use of

the firearm charge.

     In his Section 2255 Motion, Higa argued that his

Section 924(c) conviction for Use Of A Firearm In Relation

To A Crime Of Violence was unconstitutional because he did

not plead guilty to the underlying substantive Hobbs Act

robbery charge.   Higa argued, pursuant to Davis, that his

Section 924(c) conviction was unconstitutional because the

conspiracy charge, upon which the crime of violence was

based, relied on the residual clause in 924(c)(3)(B).

     The District Court rejected Higa’s argument.    The


                               18
District Court explained that it was immaterial that Higa

did not plead guilty to the substantive Hobbs Act charge.

The District Court explained that his conviction remained

valid because Higa admitted to the conduct of using a

firearm during a Hobbs Act robbery, which is categorically a

crime of violence pursuant to the Force or Elements Clause

in Section 924(c)(3)(A).   It was not material that Higa was

not convicted for the substantive crime, because he admitted

to the conduct.   Section 924(c) does not require an

underlying or predicate conviction for committing a crime of

violence, only underlying conduct that constitutes a crime

of violence.   Higa, 413 F.Supp.3d at 1016 (citing United

States v. Hunter, 887 F.2d 1001, 1003 (9th Cir. 1989) (“a

defendant charged with violating section 924(c)(1) must be

proven to have committed the underlying crime, but nothing

in the statute or legislative history suggests he must be

separately charged with and convicted of the underlying

offense.”).

     Here, just as in Higa, Petitioner Troiano was charged

with both Conspiracy to Commit A Hobbs Act Robbery and a

substantive Hobbs Act robbery.     Both crimes were provided in

the Indictment as the basis for the Use Of A Firearm In

Relation To A Crime of Violence charge.     The two different

crimes of violence provided in the indictment do not alter


                              19
the validity of the conviction.    The finding that Petitioner

committed the substantive Hobbs Act robbery forms the basis

for the crime of violence upon which the firearm conviction

relies.   The substantive Hobbs Act robbery constitutes a

crime of violence pursuant to the Force or Elements Clause

of Section 924(c)(3)(A).   The conviction for Use Of A

Firearm is based on the Force or Elements Clause, not the

Residual Clause.

     Here, the jury found Petitioner guilty of committing

both the substantive Hobbs Act robbery and of Use Of A

Firearm In Relation To The Hobbs Act Robbery.    Davis does

not apply where the 924(c) conviction is premised on a

substantive Hobbs Act robbery conviction.    Higa, 413

F.Supp.3d at 1016 (citing United States v. Howard, 650 Fed.

Appx. 466, 468 n.3 (9th Cir. 2016) (“Hobbs Act robbery

qualifies as a crime of violence under Section 924(c)’s

force clause”)).


     B.    Petitioner’s Challenge To Count 4 For Being A
           Felon In Possession Of A Firearm


     In Petitioner’s second challenge, he alleges that his

conviction in Count 4 for being a Felon In Possession Of A

Firearm is unconstitutional pursuant to the United States

Supreme Court’s decision in Rehaif v. United States, 139

S.Ct. 2191 (2019).

                              20
     In Rehaif, the United States Supreme Court held that 18

U.S.C. § 922(g) requires the Government to prove that the

defendant knowingly possessed a firearm and that the

defendant knowingly belonged to the relevant category of

persons barred from possessing a firearm.    139 S.Ct. at

2200.    The relevant category here is convicted felon.

Following the decision in Rehaif, the Ninth Circuit Court of

Appeals explained that the Government must prove four

elements when the defendant is a felon for purposes of

Section 922(g)(1):

     (1)    the defendant was a felon;

     (2)    the defendant knew he was a felon;

     (3)    the defendant knowingly possessed a firearm; and,

     (4)    the firearm was in or affecting interstate
            commerce.

     United States v. Benamor, 937 F.3d 1182, 1186 (9th Cir.

2019).

     The only issue raised by Petitioner as to Count 4 here

is whether the Government proved that Petitioner Troiano

knew he was a felon.    There can be no dispute that

Petitioner Troiano knew he was a felon, meaning he had been

convicted of a crime punishable by imprisonment for a term

exceeding one year, at the time he was alleged to have

possessed the firearm.

     At trial, Petitioner Troiano stipulated to his status

                               21
as a felon at the time of the charged conduct.   (Stipulation

of the Parties Regarding Felony Status, ECF No. 142).   The

Stipulation provided, as follows:

     The United States of America and Defendant, JAMES
     TROIANO, also known as: “JOHN KLATT,” by and
     through his attorney, hereby stipulate that on May
     9, 2005, the date of the alleged offense here, the
     defendant had been previously convicted of a crime
     punishable by imprisonment for a term exceeding
     one year.

     The defendant stipulates that on July 14, 1999, he
     was convicted of a crime punishable by
     imprisonment for a term exceeding one year.

     (Stipulation, ECF No. 142).

     The stipulation is dispositive of Petitioner’s claim

pursuant to Rehaif.   United States v. Wade, 2020 WL 736234,

*2 (N.D. Cal. Feb. 13, 2020) (finding that Rehaif has no

impact on the defendant’s case because the Parties

stipulated to the defendant being a felon).

     In addition, the record demonstrates that Petitioner

had five felony convictions and had spent approximately

fifteen years in prison.   (Gov’t Opp. at p. 13, ECF No.

360).   There is no reasonable basis to find that

Petitioner’s conviction for Felon In Possession Of A Firearm

is affected by Rehaif.   United States v. Hollingshed, 940

F.3d 410, 416 (8th Cir. 2019) (finding defendant not

entitled to relief under Rehaif where he stipulated at trial

that he was a convicted felon and cannot show a reasonable


                              22
probability that the outcome of proceedings would have been

different); United States v. Dollison, 2019 WL 5653197, at

*2-*3 (D. Alaska Oct. 31, 2019) (there was sufficient

evidence that the jury’s verdict would have been the same

even if instructed pursuant to Rehaif where record before

the jury included a stipulation that defendants had prior

felony convictions).


III. Certificate Of Appealability


     The Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”) provides that a Certificate of Appealability

may be issued in a habeas corpus proceeding “only if the

applicant has made a substantial showing of the denial of a

constitutional right.”    28 U.S.C. § 2253(c)(2).

     A “substantial” showing requires a prisoner to show

that reasonable jurists could debate whether the petition

should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to

proceed further.   Slack v. McDaniel, 529 U.S. 473, 483–84

(2000).

     Petitioner Troiano’s Section 2255 Motion has not made a

substantial showing that Petitioner was deprived of a

constitutional right.    Petitioner’s arguments are not

supported by the record and applicable law.    Reasonable


                               23
jurists would not debate the Court’s conclusion, and there

is no reason to encourage further proceedings.

     A Certificate of Appealability is DENIED.


                         CONCLUSION


     Petitioner James Troiano’s October 22, 2019 Motion to

Vacate, Set Aside, Or Correct Sentence Pursuant To 28 U.S.C.

§ 2255 (ECF No. 358) is DENIED.

     A Certificate Of Appealability is DENIED.

     IT IS SO ORDERED.

     DATED: Honolulu, Hawaii, March 31, 2020.




James Troiano v. United States of America, Criminal No. 05-
00261 HG-01, Civ. No. 19-00572 HG-KJM; ORDER DENYING
PETITIONER JAMES TROIANO’S MOTION TO VACATE, SET ASIDE, OR
CORRECT SENTENCE PURSUANT TO 28 U.S.C. § 2255 (ECF NO. 358)
AND DENYING A CERTIFICATE OF APPEALABILITY
                             24
